DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 8/3/2022 has been entered. Claim 1 is currently amended.  Claim 2 has been cancelled.  Claim 9 is new.  Claims 1 and 3-9 are pending and are under examination in this office action.
The amendment necessitates new ground of rejection set forth in this office action.

Response to Arguments
Applicant's argument, filed on 8/3/2022, with respect to the added limitation of not using dispersion media in amended claim 1 has been fully considered but is not persuasive.
Applicant made argument that since paragraphs [0068]-[0072] of the specification as originally filed positively recite that the dispersing steps used for preparing Examples 1-5 were performed only by a homogenizer or an inline mixer, the specification support exclusion of using a dispersion medium.
In response, paragraphs [0068] of the specification expressively discloses that 400 g of cyclohexane is used as a dispersion medium in the preparation of the dispersion examples 1-5.  There is no disclosure in the specification that teaches a dispersing step not using a dispersing media.  Therefore, this limitation is not supported by the specification and thus is a new matter.

Applicant's argument, filed on 8/3/2022, with respect to the 103 rejection has been fully considered.  The prior art Kentaro or Kentaro in view of Tomoaki does not teach the claimed dispersing step not using dispersing media.  The 103 rejection is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “a dispersing step…not using dispersing media”.  This limitation is not supported by the original specification, since there is no disclosure in the specification that teaches a dispersing step not using a dispersing media; and all embodiments in the specification involves dispersing media.
Claims 3-9 are rejected likewise as depending on claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANGTIAN XU/Examiner, Art Unit 1762                                                                                                                                                                                                        
/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767